DETAILED ACTION
	This action is a response to the communication received on 12/2/2021. Examiner acknowledges the amendments made to claims 7 and 8.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s amendments have overcome the previous 112 rejections.
Applicant’s arguments, see pages 10-13, filed 12/2/2021, with respect to the rejections of claims 1-12, 14, 16, 20, and 22 have been fully considered and are persuasive.  The rejections of claims 1-12, 14, 16, 20, and 22 are withdrawn. 
Applicant's arguments filed 12/2/2021 with regards to claims 13, 15, 17-19, and 21 have been fully considered but they are not persuasive. 
In regards to claims 13, 15, 17-19, and 21, Applicant specifically argues that that Dietz does not teach the application of a unidirectional magnetic field to blood. While what Applicant argues to the error that Dietz references has with regards to the application of magnetic fields 
Applicant argues that Dietz teaches away from the application of the unidirectional field because it induces rouleaux. While Dietz does state that the application of the unidirectional magnetic field causes rouleaux, Dietz also teaches the use of a unidirectional magnetic field to separate rouleaux (see claim 18 and paragraph 7).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15, 17-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0280303 (Dietz).
In regards to claim 13, Dietz discloses devices and methods for treating magnetic poisoning and/or magnetically induced rouleaux (title and abstract). Dietz states the following steps:
applying a unidirectional magnetic field to a flow of blood, containing the rouleaux, (paragraph 7, claim 18); and 
maintaining the application of the unidirectional magnetic field to the flow of blood until the separation of the rouleaux (claim 18).
In regards to claim 15, Dietz discloses the limitation of claim 13. In addition, paragraphs 7 and 94-98 and tables 3-4 show variations where the magnetic field is maintained for a predetermined period of time.
In regards to claim 17, Dietz discloses the limitations of claim 15. In addition, paragraphs 88-98 show the treatment procedure being performed on a subject. This makes the blood being used a part of a flow of the blood within a patient’s body.
In regards to claim 18 and 19, Dietz discloses the limitations of claim 17. In addition, paragraph 42 and figure 2 show that the degausser (magnetic field generator) may include a cuff that is placed about the limb of the patient, which would make the unidirectional magnetic field be applied to a limb of the patient and where the magnetic field is applied with an annular magnet that encircles the patient’s limb.
In regards to claim 21, Dietz discloses the limitations of claim 13. In addition, the limitations specified in the claim recite an intended result of an actively recited process step. Limitations that merely express the intended result of an actively recited process step are not given weight (see MPEP 2111.04). 

Allowable Subject Matter
Claims 1-12 and 22 allowed.
Claims 14, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claims 1 and 20, the prior art of record does not teach or suggest a method, as claimed by Applicant, that applies a unidirectional magnetic field to a flow of blood in a direction parallel or antiparallel to a direction of the flow of blood and maintaining the application of the unidirectional magnetic field to the flow of blood until a blood viscosity along the direction of the flow of blood is reduced or the turbulence in the blood flow is suppressed by a predetermined amount.
Claims 2-8 and 22 are dependent on allowable matter from claim 1 and would be allowable.
In regards to claims 14 and 16, the prior art of record does not teach a method, as claimed by Applicant, where the strength of the unidirectional magnetic field is 1 tesla or greater.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791